Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/14/2020 has been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 2, 5, 7-13, and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicants define the core aspect of their claimed composition as an “antagonistic antigen binding protein.” The instant specifications provide a list of sequences on pages 9-13. The instant specifications define the antibodies of the claims as antibodies PD-L1_A (SEQ ID NOS: 20-21), PD-L1_B (SEQ ID NOs: 29-30), PD-L1_C (SEQ ID NOs: 83-84), PD-L1_D (SEQ ID NOs: 92-93), and PD-L1_E (SEQ ID NOs: 101-102). The applicants provide data for the invention through FIGs 1-8. The claim that the antibody structures act as antagonist is relevant to Figs 3-5 and 8. The applicants display that every antibody of their application can bind to PD-L1 (see fig 2 and 7); however, PD-L1_E has not been shown to have an antagonistic effect within the disclosure. With regard to claim 2, the effects of antagonism can be found in the other antibodies. Some examples provided by the applicants include proliferation of CD3+ T cells in Fig. 3 of the instant application and cytokine release profiles of the antibodies in Fig. 8 of the instant application. These examples show that PD-L1_A, PD-L1_ B, PD-L1_C and PD-L1_D not only bind to PD-L1 but that they also have antagonistic effects. It can be found in prior art sources that cytokine production and T-cell expansion and proliferation can be caused by antagonism of PD-L1. (See Sznol and Chen Antagonist Antibodies to PD-1 and B7-H1 (PD-L1) in the Treatment of Advanced Human Cancer. Clin Cancer Res (2013) 19 (5): 1021–1034 pg 1028 1st col 1st parag under “Clinical Development of Antibodies Targeting the PD-1/B7H1 Pathway”). These effects were not shown in the specifications for PD-L1_E. The only data that supports PD-L1_E is Fig 7 which shows that PD-L1_E can bind to hPBMC cells, which is a type of lymphocytes. PD-L1_E is not known in the prior art. No evidence can be found to prove this inherent feature from the disclosure and no prior art can be found to demonstrate that this disclosure was known at the time of the invention. This rejection can be overcome by removal of this embodiment from the claims or by amendment of the claims to not require the defined features of “antagonistic antigen”. This problem is a persistent issue throughout the claims of the invention. 
With regards to claim 7, the claim relates to the antagonistic antigen binding protein structures of claim 2 where the structures are antibody proteins, antibody like proteins or fragments thereof and have inherent characteristics. These inherent characteristics can include a Kd <5pM-100nM, an IC50 <200pM-10nM, stimulates T-cell proliferation, stimulates lymphocyte proliferation, stimulates secretion of IL-2 and/or IFNγ, and/or reduces tumor burden by at least 50-90%. These features are based off of the inherent function of the antibody as an antagonistic to PD-L1. A break down of these features are as follows: 
Claim 7 b(i) and b(ii) refer to the Kd values for antibody binding and IC50 values. Fig 2 in the drawings and Example 3 (pg 71 of the spec) discuss binding affinity (Kd) and receptor/ligand competitive activity (IC50). In Fig 2 of the drawings, data is shown for PD-L1_A and B with the Kd values being expressed as 0.66 nm and 0.46 nm respectively. Within example 3 (pg 71), it was mentioned that PD-L1_A and B could interfere with recognition of PD-L1 receptors PD-1 and P7.1. No mention was made to the characterization of these features for PD-L1_C, PD-L1_D, and PD-L1_E. 
Claim 7b(iii) and b(iv) refer to stimulation of T cell proliferation or lymphocytes. Fig 3 and Fig 4 of the drawings and Example 4 (pg 72 of the specifications) refer proliferation/immunostimulatory activity of specific PD-L1 antibodies to T cells. Lines 21-23 on page 72 of the specifications describe that “all three antibodies against PD-L1 and one of the three LAG-3 antibodies induced various degrees of proliferation.” It can be noted that the antibodies for PD-L1 that were tested were in figure 3 of the drawings. Of these three, PD-L1_A, PD-L1_B, and nivolumab had data plots. It is unclear as to what the third antibody was or if it was nivolumab, an anti-PD-1 antibody. Characterization for PD-L1_C, PD-L1_D, and PD-L1_E was not included in the specifications. 
Claim 7b(v) refers to the release of IL-2 and/or IFNγ. Fig 5 and Fig 8 of the drawings and Example 5 (pg 73 of the specifications) discuss IL-2 and IFNγ secretion of the claimed antibodies. The data was provided for PD-L1_A and B in Fig 5 for IL-2 and IFNγ release. The data was provided for PD-L1_C and PD-L1_D in comparison to PD-L1_A in Fig 8. PD-L1_E was not characterized for this feature. 
Claim 7b(vi) refers to tumor volume reduction upon treatment with antibodies. Fig 6 of the drawings and Example 6 (pg 74 of the specifications) discuss the in vivo antitumor response. The only antibody of the claimed invention discussed to reduce tumor volume is PD-L1_A. The other antibodies of the invention, PD-L1_B, PD-L1_C, PD-L1_D, and PD-L1_E, were not characterized for this feature. 
The following is a summary table to show features that were discussed in regards to claim 7 based off of the descriptions above. 

Antibody
PD-L1_A
PD-L1_B
PD-L1_C
PD-L1_D
PD-L1_E
Claim 7 b(i)
O
O
X
X
X
Claim 7 b(ii)
O
O
X
X
X
Claim 7 b(iii)
O
O
X
X
X
Claim 7 b(iv)
O
O
X
X
X
Claim 7 b(v)
O
O
O
O
X
Claim 7 b(vi)
O
X
X
X
X

Table 1 Summary of criteria provided by Claim 7b. O designates satisfying the criteria of 7b  X designates that the antibodies have not been determined to satisfy the criteria of 7b.
In regards to written description, PD-L1_A satisfies the embodiment of having all the characteristics of claim 7b, PD-L1_B has most of the embodiments, PD-L1_C and _D have at least one embodiment and PD-L1_E has none of the embodiments. As discussed above these antibodies are not known in the prior art and thus have to rely on information in the spec to determine what is known of the antibodies. Thus, it cannot be determined from the specifications if PD-L1_E has these inherent features. It is concluded that PD-L1_E does not comply with the written description requirement for claim 7. 
With regard to claim 15, the claim relates to a method of treating cancer and/or chronic infectious disease comprising administering an antagonist antigen binding protein from claim 2. The inventive method relies on antagonist antigen binding protein to treat these disease states. As it was discussed above, PD-L1_E has not been shown to function as an antagonist. Thus, it can be assumed that PD-L1_E would not treat these disease states. 
It is noted that claims 5, 7-13, and 16-18 are also rejected for relying on PD-L1_E to function as an antagonist antigen binding protein. 
With regard to claim 5 (i), the claim is drawn to similar antagonistic binding proteins as claim 2 but the scope of the claim is to a genus of structures that have 90% sequence similarity to that of the independent claim. It has been found in the sequence searching that these sequences are relatively novel and do not share sequence structure with that of the prior art as shown below:

    PNG
    media_image1.png
    240
    373
    media_image1.png
    Greyscale

Figure 1 Table of seq alignments of applications for SEQ ID NO: 20. 16-980-666 is the instant application.

    PNG
    media_image2.png
    536
    551
    media_image2.png
    Greyscale

Figure 2 Result 11 for SEQ ID NO: 20

    PNG
    media_image3.png
    337
    705
    media_image3.png
    Greyscale

Figure 3 Results data from SEQ ID NO:21 from applications. 16-980-666 is the instant application.

    PNG
    media_image4.png
    665
    712
    media_image4.png
    Greyscale

Figure 4 Result 11 from SEQ ID NO:21
As shown in the action, Figs 1 and 3 have variation within the groups. The claims do not discuss what parts are to have variation within the 90% sequence identity limitation. The specifications do not discuss in preferable variation within the 10% of allowed sequence variation. Thus, an assumption can be made that any variation would be allowed. This variation would also include the CDR regions. For the sake of argument, an emphasis will be placed on SEQ ID NO: 20 sequence searches within the patent applications but the other claimed sequences are also under this 112(a) written description rejection.
The applicants have provided several variations to the structure of SEQ ID NO: 20.  

    PNG
    media_image5.png
    264
    543
    media_image5.png
    Greyscale

The box around this search shows the sequences from the instant application. It is noted that the sequences do no drop below 96.8% seq identity. While it has not been shown in the figure above there are 45 matches in this search that go to 91.4% sequence identity within this file. Using data from the specifications provided from the sequence table found on pages 9-13, the CDRs can be found for SEQ ID NO 20 as CDRH1 SEQ ID NO: 22, CDRH2 SEQ ID NO: 24 and CDRH3 as SEQ ID NO: 26. A quick seq alignment shows that CDRH1 (SEQ ID NO: 22) is at amino acids (AA) 31-35, CDRH2 (SEQ ID NO:24) is at AA 50-66, and CDRH3 (SEQ ID NO: 26) is at AA 99-109. With this information one of skill in the art can determine what variation could possibly be made in the sequence to retain binding to PD-L1 and antagonistic function. 
The following are various changes to sequences in the search results: 

    PNG
    media_image6.png
    213
    744
    media_image6.png
    Greyscale

Figure 5 Result 3 from SEQ ID NO: 20 search. Boxes denote CDR regions

    PNG
    media_image7.png
    216
    731
    media_image7.png
    Greyscale

Figure 6 Result 8 from SEQ ID NO:20 search. Boxes denote CDR regions

    PNG
    media_image8.png
    229
    696
    media_image8.png
    Greyscale

Figure 7 Result 11 from SEQ ID NO: 20 search. Boxes denote CDR regions

    PNG
    media_image9.png
    211
    691
    media_image9.png
    Greyscale

Figure 8 Result 10 from SEQ ID NO: 20 search. Boxes denote CDR regions.
The above results show a spread of antibody structures from the search. It is noted that result 3 and result 8 are from the instant application while result 11 and result 10 are from different sources in the art. It is noted that the guidance that the applicants gave for their 90% sequence identity claim would come from result 3 and result 8. The only changes found in the structures of result 3 and 8 are in the third CDR region box (CDRH3). The changes provided by the applicants were all in the third CDR region with a conservative change from T->S and changes to D->G and Y->N within the CDR3 region. A change the applicants have shown that is not displayed above is a conservative mutation in Y->F before the D->G mutation of result 3 and 8. It is noted that result 10 only had changes in the CDRH3 and is an agonist antibody HC to CD226. It is noted that result 11 only had changes in the CDRH3 and is an anti-CD137 antibody HC. 
	It is noted that the structures responsible for binding within an antibody are the 6 specific CDR regions. Al Qaraghuli et al. Antibody‑protein binding and conformational changes: identifying allosteric signaling pathways to engineer a better effector response. Scientific Reports (2020) 10:13696 herein referred to Al Qaraghuli teaches that an antibody is composed of two Fab regions with the antigen recognition being accomplished by the complementary determining regions (CDRs). (pg 1 2nd parag.). It is also taught by Al Qaraghuli that antibody affinity is largely dependent on the number and type of amino acids that form the CDR loops and determine the binding site surface topography. (pg 2 2nd parag.).  Al Qaraghuli teaches that the antigen-binding region (paratope) and the antigenic determinant (epitope) are held together by non-covalent forces, which also dictate the affinity of these antibodies. (pg 2 2nd parag.) Thus, it is assumed from the work of Al Qaraghuli that the structure of these CDR regions lead to important characterized traits of antibodies like specificity and affinity while dictating the structure/function relationship. 
	As it is shown above, the only changes the applicants have shown to prove possession of this invention is slight variation in the CDRH3 region of the antigen binding protein. It is noted that 10% variation would allow for up to 12 amino acid changes to the HC structure for SEQ ID NO:20 but only three mutations were shown. The mutations the applicants have shown are 3 amino acids in CDRH3 region (including the Y->F mutation). It has been shown in the search that more changes outside of these mutations to the CDRH3 region would cause a change in function of the antibody sequence and that the framework region was highly conserved in the prior art. The guidance the applicants gave only shows variation in the CDRH3 region not the whole of the HC. These changes show specific variance within the structure. SEQ ID NO: 83, SEQ ID NO: 92, and SEQ ID NO: 101, most of the applicant’s  heavy chain sequences, also have similar amounts of variation within CDR3 (~2-3 AAs). For example, the changes in CDRH3 of SEQ ID NO: 20 can have conservative mutations of T->S at the first AA and Y->F at the ninth AA of the CDR and D->G mutation in the tenth AA. No other variations have been shown. No other conservative mutations or other amino acid mutations have been shown. It is not known if any other mutations to the structure can be made that results in an antigen binding protein to PD-L1 that acts antagonistically. The specifications are silent as to what changes can be made to the structure other than those 2-3 spots in the heavy chain sequences that have very minute structure changes. It is noted that the HCs of SEQ ID NOs: 20, 83, 92, and 101 appear in the search results and that they only have slight variation between each other.  

    PNG
    media_image10.png
    232
    694
    media_image10.png
    Greyscale

Thus, it is not possible to conclude any variation to the heavy chain would result in an antagonistic antigen binding protein that binds PD-L1.  It would not be reasonable to assume based on the 3 specific amino acid changes provided by the applicants to assume that they would be in possession of this invention. As shown above the changes that SEQ ID NO:20 had were three mutations two of which were conservative. These 3 mutations are not enough to show that these changes to the sequence could be any amino acid while retaining claimed function. The light chains have no structure variation provided by the applicants and had no guidance to anticipate the structure/function relationship. Thus, it is not possible to conclude any variation within 10% of the light chain structure would have an antagonistic antigen binding protein that binds PD-L1. Thus, it cannot be anticipated as to what changes could be made to allow for 10% sequence variation and have the proteins structures that bind to PD-L1 and act as antagonist. See the file wrapper sequence search results for further information.
With regard to claim 5 (ii), the second part of the claim also relates to a combination of CDR regions that only contain CDRL3 and CDRH3. 

    PNG
    media_image11.png
    97
    930
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    124
    863
    media_image12.png
    Greyscale


This embodiment of claim 5 can relate to proteins that have only a CDRL3 and CDRH3 sequence. How the claim is written means there can be an indefinite variation to the claimed structure as the language comprising or consisting broadens the scope of the claim. The claim does introduce within its limitations optional structure for CDRH1, CDRH2, CDRL1, and CDRL2 but does not necessarily consist of these structures because the terms “preferably further comprising” remains indefinite (see below 112(b) rejection). It is a known in the work of Al Qaraghuli et al. Antibody‑protein binding and conformational changes: identifying allosteric signaling pathways to engineer a better effector response. Scientific Reports (2020) 10:13696 that antibodies have 6 CDR regions: 3 heavy chain CDRs and 3 light chain CDRs. It is assumed in this work that the antigen binding protein is an antibody structure as these sequences contain amino acids and the structure has complementary determining regions (CDRs). Thus, the structure only having a CDRH3 and CDRL3 is assumed to be non-functional according to Al Qaraghuli et al. 
Claim 5 (ii) also encompasses combination of CDRs that were not taught in the spec or prior art to form an antagonistic antibody that binds to PD-L1. For example, in the case of CDRH3 is SEQ ID NO: 26 and CDRL3 is SEQ ID NO: 27. CDRL1 can come from a list of SEQ ID NOs: 23, 32, 86, 95 or 104, CDRL2 can come from a list of SEQ ID NOs: 25, 34, 88, 97, or 106, CDRH1 can come from a list of SEQ ID NOs: 22, 31, 85, 94, or 103, and CDRH2 can come from a list of SEQ ID NOs: 24, 33, 87, 96, or 105. In the case where the CDRs do no match the antibody of PD-L1_A, PD-L1_B, PD-L1_C or PD-L1_D and the CDRs are not found in combination in the prior art it cannot be determined if the structure would function as an antigen binding protein that specifically binds PD-L1 and act as an antagonist. This occurs in at least one of the embodiments as shown in the Scifinder-n search below. 

    PNG
    media_image13.png
    764
    1483
    media_image13.png
    Greyscale

In this embodiment SEQ ID NO:31 (CDRH1), SEQ ID NO: 33 (CDRH2) and SEQ ID NO:26 (CDRH3) are searched together. The arrow pointing to the 0 in the Venn diagram shows that there are no hits in the Scifinder-n search in which these 3 CDRs coexist in a heavy chain. It is noted that the applicants use the same sequences for CDRH1 between 22, 85, 94 and 103 and that SEQ ID NO: 31 is an outlier in the list. It is also noted that SEQ ID NOs: 32,33, and 34 are also outliers in their respective groupings of CDR H2, CDRL1, and CDRL2. The sequences in the rest of the groupings are the same structures (ex. SEQ ID NO: 22, 85, 94 and 103 are 100% matches in the group of CDRH1).  As discussed above in the 112(a) written description rejection of claim 2, there would need to be some form of proof in the specifications or the prior art to point out that this heavy chain could be a part of an antagonist antigen binding protein to PD-L1. As it has been shown, no evidence in the prior art has been found to confirm the existence of this CDR combination as an antigen binding protein to PD-L1 and an antagonist. No evidence is mentioned in the specifications. Amending the claim language to have the proper combinations will allow for this written description issue to be resolved.  

35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “comprising”, and the claim also recites “consisting” which is the narrower statement of the range/limitation in the second part of the claim (in (ii).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Also, regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. The term preferably adds a secondary embodiment to the claim limitations. It is unclear if the term “preferably” is an option embodiment or the claim consist of the group present in claim 7 (a).  See MPEP § 2173.05(d).
Claim 7 also recites a second part in which the Markush grouping of inherent characteristics of the antibody structure. In the conclusion of the Markush grouping (end of (v)) the logic concludes with an “and/or” statement. This renders the claim unclear because it is what the scope of the claim is. For a proper Markush grouping the logic needs to be “and” logic. See MPEP 2173.05(h).
Claim 7 also recites a broader range limitation followed by a narrow range limitation. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 b (i) recites the broad recitation “less than x nM or pM”, and the claim also recites “x nM or pM” which is the narrower statement of the range/limitation. Within this claim limitation all of the embodiments are within the scope of less than 100nM and the limitations can also be 0 nM.  Also claim 7 b (ii) has a similar problem in which the broad recitation “less than x nm or pm” is followed by a narrower statement of “x nm or pm.” All of the embodiments of b (ii) can also be within the scope of less than 10nm and the scope includes the embodiment were the IC50 can be 0 nm. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 16, the claim encompasses a Markush grouping wherein the cancer and/or chronic infectious disease of claim 15 can be from two groupings. The first Markush grouping, the (i) part, has every member ending in an “and/or”. As discussed above this renders the scope of the claims indefinite as it is not certain what scope the claim is suppose contain. Removal of all the “or” embodiments would fix this. It is noted that the only “and” that needs to be within the Markush grouping is the “and” at the end of the (l) group. 
 
Conclusion

None of the claims are allowed.
	
It is noted that the claims have novel material that can neither be anticipated or made obvious. It is noted that there is no mention in the prior art for the anti-PD-L1 antibodies presented in the application. It is known in the prior art that antagonistic antibodies to PD-L1 behave in the same or similar manner as the invention (claim 7). Therapies (including combination therapies) for treatment of cancer using anti-PD-L1 antibodies are known (claims 15-17). Methods of producing antibodies are known (claims 8-12) in the art. Thus, it appears that the inventive concept at hand is from the base claim of claim 2 in the form of the sequences. The sequences are considered novel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.D./Examiner, Art Unit 1647                          
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647